Citation Nr: 1125869	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-38 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus. 

3. Entitlement to service connection for rheumatoid arthritis. 

4.  Entitlement to service connection for thyroid nodules, to include as secondary to herbicide exposure and as secondary to diabetes mellitus. 

5.  Entitlement to an initial disability rating in excess of 10 percent for hypertensive heart disease from May 26, 2005 to May 17, 2007 and 30 percent thereafter. 

6.  Entitlement to an initial compensable disability rating for erectile dysfunction (ED).


REPRESENTATION

Veteran (Appellant) represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.  He was awarded the Combat Infantryman's Badge (CIB). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  By that rating decision, the RO denied service connection for rheumatoid arthritis and thyroid nodules, to include as secondary to diabetes mellitus.  The RO also granted service connection for hypertensive heart disease and erectile dysfunction; initial 10 and noncompensable ratings were assigned, respectively, effective May 26, 2005--the date VA received the Veteran's initial claim for compensation for the above-cited disabilities.  The Veteran appealed the RO's May 2006 rating action to the Board. 

This appeal also stems from an April 2007 rating action.  By that rating action, the RO declined to reopen the Veteran's previously denied claims for service connection for hearing loss and tinnitus.  The Veteran appealed the RO's April 2007 rating action to the Board. 

By an April 2010 rating action, the RO assigned an initial 30 percent disability rating to the hypertensive heart disease, effective May 18, 2007--the date of medical evidence showing an increase in severity of the above-cited service-connected disability.  

By a March 2010 rating action, the RO added the noncompensable disability rating assigned to the Veteran's ED to the 20 percent rating assigned to his service-connected diabetes mellitus, a disability that is not the subject of the current appeal.  (See March 2010 rating action).  At the March 2011 hearing before the undersigned, the Veteran's representative testified that the Veteran's ED warranted a separate and distinct rating from the service-connected diabetes mellitus.  (Transcript (T.) at page (pg. ) 5)).  The Board agrees with the Veteran's representative.  To the extent that evidence of impairment arising solely from the Veteran's ED is a separate and distinguishable disability that is evaluated under its own diagnostic code, the Board finds that it will be evaluated separately from the service-connected diabetes mellitus in instant appeal.  Thus, the Board has framed this issue as that listed on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the decision below, the Board will grant the Veteran's petition to reopen his previously denied claims for service connection for hearing loss and tinnitus.  The underlying claims for service connection for hearing loss and tinnitus, as well as entitlement to service connection for rheumatoid arthritis and thyroid nodules, to include as secondary to the service-connected diabetes mellitus, entitlement to an initial disability rating in excess of 10 percent for hypertensive heart disease from May 26, 2005 to May 17, 2007 and 30 percent thereafter and an initial compensable disability rating for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  By a March 2005 rating action, the RO denied service connection for hearing loss and tinnitus.  Although the Veteran submitted a Notice of Disagreement (NOD) with that decision and a Statement of the Case was issued, he did not perfect an appeal to the Board.

2.  Since the RO's final March 2005 rating decision, additional evidence has been received which was not previously of record and relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  A March 2005 rating decision, wherein the RO denied service connection for hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2010).

2.  New and material evidence has been received to reopen the previously denied claims for service connection for hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").

Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

As the Board is reopening the previously denied claims for service connection for hearing loss and tinnitus and remanding the underlying claims on the merits in the analysis below, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is not warranted. See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II. Reopening Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to his in-service noise exposure, as opposed to his post-service employment and recreational noise exposure. 

He seeks to reopen previously denied claims for service connection for hearing loss and tinnitus.  By a March 2005 rating decision, the RO denied service connection for the above-cited disabilities.  The RO provided notice of this action that same month.  In March 2005, the Veteran filed a Notice of Disagreement with the RO's March 2005 rating decision.  In February 2006, the RO issued a Statement of the Case (SOC) that addressed the above-cited service connection claims.  The Veteran, however, did not initiate an appeal by filing a timely Substantive Appeal, and the March 2005 rating action became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2010).   Thus, the March 2005 rating decision's merits may only be examined if new and material evidence has been submitted.  Id.

The Board finds that new and material evidence has been received to reopen the previously denied claims for service connection for hearing loss and tinnitus.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In the appealed April 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the Veteran's previously denied claims for service connection for hearing loss and tinnitus. 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issues in the analysis below.

In the final March 2005 rating action, the RO determined that there was no evidence that the Veteran's bilateral hearing loss and tinnitus had been incurred in service and/or manifested to a compensable degree within the initial post-service year, or that any preexisting hearing loss had been permanently aggravated (worsened) during active military service.  Accordingly, in order for the Veteran's claims for service connection for bilateral hearing loss and tinnitus to be reopened, evidence received since March 2005 must suggest that any currently present bilateral hearing loss and tinnitus were incurred in service and/or an etiological relationship exists between these disabilities and the Veteran's military service, or that they were manifested to a compensable degree within a year of service discharge, or that any preexisting hearing loss disability was permanently aggravated during military service.  A review of the record reveals that evidence of this nature has been received.

Notably, the evidence submitted since the final March 2005 rating action includes, in part, March 2011 credible testimony of the Veteran of his exposure to in-service acoustic trauma and a continuity of symptomatology of having had hearing loss and tinnitus since service discharge in August 1969.  The Veteran's testimony is new because it was not of record at the time of the RO's final March 2005 rating action.  This evidence is also material.  The evidence tends to indicate that the Veteran sustained acoustic trauma during military service and that he has essentially continued to have hearing loss and tinnitus ever since.  Consequently, it tends to show that Veteran's current hearing loss and tinnitus were incurred in service and are etiologically related thereto.  Also, as the Veteran is competent to assert continuity of his hearing loss and tinnitus since service and his assertions must be presumed credible, the evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly the additional evidence received since the March 2005 rating decision is new and material, and the claims for service connection for hearing loss and tinnitus are reopened.

For reasons described in further detail below, however, no final adjudication will be made on the claims for service connection for bilateral hearing loss and tinnitus at this time.  Rather, these claims require additional evidentiary development. 

Therefore, the evidence provided by the Veteran is both new and material, and the claims of entitlement to service connection for hearing loss and tinnitus are reopened.


ORDER

New and material sufficient to reopen a claim for service connection for hearing loss having been received, the appeal is granted to this extent.

New and material sufficient to reopen a claim for service connection for tinnitus having been received, the appeal is granted to this extent.


REMAND

Service Connection-Hearing Loss and Tinnitus

As new and material evidence has been received sufficient to reopen the previously denied claims for service connection for hearing loss and tinnitus, the Board must now consider the de novo issues of entitlement to service connection for these disorders.  Throughout the current appeal, the Veteran has contended that he had sustained in-service acoustic trauma during military service and that he has continued to experience hearing loss and tinnitus since that time.  The Board accepts that the Veteran had in-service noise exposure.  The Veteran's DD 214, along with his service personnel records, confirm that he was awarded, in part, the CIB.  Thus, given the aforementioned records, the Board finds that the Veteran was exposed to acoustic trauma during military service.  38 U.S.C.A. § 1154(a) (West 2002).

At the close of a February 2005 Fee Basis examination, the examiner opined, after noting the Veteran's history of in-service and post-service (25-year employment exposure and recreational exposure) exposure to acoustic trauma, that his hearing loss and tinnitus were more likely not due to noise exposure while in the military but from noise exposure from "he current."  In reaching this conclusion, examiner did not provide a rationale for her negative opinion.  The United States Court of Appeals for Veterans Claims (Court) has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

The Board finds that because the February 2005 VA Fee Basis examiner did not provide a rationale for her opinion, the examination report does not meet the requirements imposed by the Court.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Based on the foregoing, the Board finds that the RO/AMC should arrange for the Veteran's claims folders to be reviewed by the examiner who prepared the February 2005 audiology examination report (or a suitable substitute if that examiner is unavailable) for the purpose of providing a medical rationale for her opinion that the Veteran's hearing loss and tinnitus were more likely not due to noise exposure while in the military but from noise exposure from "he current."  

Service Connection-Rheumatic Arthritis

The Veteran contends that his rheumatoid arthritis had its onset during active military service and caused him to be temporarily medically disqualified from the United States Army Reserves.  The Veteran's STRs, to include an August 1969 service separation examination report, are wholly devoid of any subjective complaints of joint pain or clinical findings referable to arthritis.  An August 1969 service discharge examination report reflects that all of the Veteran's systems were evaluated as "normal."  On an August 1969 Report of Medical History, the Veteran indicated that he had had swollen or painful joints.  On DA Form 3082, Statement of Medical Condition, the Veteran checked the box indicating that there had not been any change in his medical condition.  A June 1971 letter from the Department of the Army, Office of the Adjutant General, United States Army Administration Center to the Veteran, shows that the Veteran was temporarily medically disqualified from the United States Army Reserves until February 1972.  While the nature of the disability that caused the Veteran to be medical disqualified was not reported, the letter referenced a February 1971 report, prepared by L. D. Smith, M. D.  A review of that report, reflects that Dr. Smith had treated the Veteran for rheumatoid arthritis in March 1970, which was within one year of discharge from military service in August 1969.  (See February 1971 statement, prepared by L. D., Smith).  

There is, however, no nexus opinion on file as to whether the Veteran's rheumatoid arthritis had its onset during his period of military service or within the initial post-service year or whether it is causally related thereto.

The Board finds that additional development is needed prior to Board adjudication. The law provides that a Veteran who has 90 days or more of service may be entitled to presumptive service connection of a chronic disease, such as arthritis, that becomes manifest to a degree of 10 percent or more within one year from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307 (2009). Arthritis is one of the chronic diseases for which such presumptive service connection may be granted. 38 C.F.R. § 3.309(a).

With chronic disease shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).

The law further provides that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period.  This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree.  38 C.F.R. § 3.307(c).  

Thus, on remand, the RO/AMC must schedule the Veteran for a VA examination by an appropriate examiner to determine the etiology of any rheumatoid arthritis found on examination, to include whether it was manifested to a compensable degree within a year of service discharge in August 1969.  

In addition, the Board finds that since treatment records from L. D. Smith, dated from March 1970 to February 1971, are probative to the claim for service connection for rheumatoid arthritis, efforts to retrieve them are required.  See 38 C.F.R. § 3159(c)(1)(2010).

Service Connection-Thyroid Nodules

The Veteran contends that his thyroid nodules, originally diagnosed in 1994, are secondary to his service-connected diabetes mellitus or, in the alternative, are the result of having been exposed to Agent Orange during his active military service in the RVN.  Initially, the Board finds that because the Veteran's service personnel records confirm that he served in the RVN June 13, 1968 to June 12, 1969, his exposure to Agent Orange is, therefore, presumed.  See 38 C.F.R. §§ 3.307, 3. 309 (2010).  
Although the Veteran's thyroid nodules are not among the presumptive disorders listed at 38 C.F.R. § 3.309(e), the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual, direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection requires that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

Further, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2010). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Taking into account the Veteran's current diagnoses of thyroid nodules, his presumed exposure to Agent Orange and the fact that service connection has been established for diabetes mellitus, the Board finds that the claim for service connection for this disability should be remanded for a VA examination to determine whether the Veteran's thyroid nodules are etiologically-related to his period of active service, to include as the result of actual exposure to herbicides.  
Further, the examiner should also opine as to whether his thyroid nodules are etiologically related to, or have been aggravated by, his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation). 

Initial Ratings-Hypertensive Heart Disease and ED

VA last examined the Veteran's to assess the current severity of his service-connected hypertensive heart disease and ED disabilities in October 2009.  At his hearing before the undersigned in March 2011, the Veteran testified that these disabilities had worsened.  Therefore, new VA examinations are required to assess the current levels of severity of the above-cited service-connected disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Other Considerations

During his March 2011 hearing before the undersigned, the Veteran testified that he had continued to seek treatment for his hearing loss, tinnitus and hypertensive heart disease from the Houston, Texas VA Medical Center (VAMC).  (Transcript (T.) at pages (pgs.) 4, 5)).  While VA treatment records from the above-cited VAMC, dated through March 2010 are of record, recent records are absent.  Thus, on remand, the RO must secure any outstanding records from this facility and associated them with the claims files.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1  After securing all necessary release forms from the Veteran, the RO/AMC must contact L. D. Smith, M. D., Alvin Texas and request all treatment records of the Veteran, dated from March 1970 to February 1971. All records received must be included in the Veteran's claims folders.  If the search for such records has negative results, documentation to that effect should be included in the claims folders.

2.  The RO/AMC must obtain and associate with the claims files copies of all records of treatment of the Veteran for his hearing loss, tinnitus, rheumatoid arthritis, thyroid nodules, hypertensive heart disease, and erectile dysfunction from the VAMC in Houston, Texas from March 2011 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folders.  The Veteran must also be provided with an opportunity to submit such reports.

3.  The RO/AMC must return the Veteran's claims folders to the examiner who conducted the February 2005 VA Fee Basis audiological examination to determine the nature and etiology of any hearing loss and tinnitus.  The claims folders and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination or evaluation.  Moreover, a notation to the effect that this record review took place must be included in the examination report.

(i) The examiner must provide a medical rationale for her February 2005 opinion that the Veteran's hearing loss and tinnitus were more likely not due to noise exposure while in the military but from noise exposure from "he current."  The examiner is informed that the Veteran's exposure to acoustic trauma during his period of active military service is presumed. 

The rationale for all findings and conclusions should be set forth in a legible report.  If the examiner finds it impossible to provide the requested opinion without resort to pure speculation, he or she should so indicate and discuss why an opinion cannot be provided.

4.  After any additional medical evidence has been associated with the claims folders pursuant to directive number 1, the RO/AMC must schedule the Veteran for a VA examination by an appropriate examiner to determine the etiology of any rheumatoid arthritis found on examination.  The following considerations will govern the examination:

The claims folders must be provided to and reviewed by the examiner in conjunction with the examination. The examiner must indicate that a review of the claims folders was made.  The examiner must respond to the following question and provide a full statement of the basis for the conclusion(s) reached:

(i) Does the Veteran currently have rheumatoid arthritis that is etiologically related to, or had its onset during, his period of active military service or within a year of service discharge in August 1969?

In formulating the foregoing opinion, the examiner must comment on the Veteran's STRs and all treatment records, prepared by Larry D. Smith, M. D., to specifically include, but not limited to, a February 1971 letter, reflecting that he had treated the Veteran for rheumatoid arthritis in March 1970, which was within one year of his discharge from military service in August 1969.  

All opinions expressed must be accompanied by supporting rationale, with reference to the documented clinical history.

5.  The RO/AMC must schedule the Veteran for a VA examination, in the appropriate specialty, to determine the nature and etiology of any currently diagnosed thyroid nodules.  The following considerations will govern the examination:
The claims folders must be provided to and reviewed by the examiner in conjunction with the examination. The examiner must indicate that a review of the claims folders was made.  The examiner must respond to the following questions and provide a full statement of the basis for the conclusions reached:

(i) Are the Veteran's thyroid nodules etiologically-related to his period of active military service, to include exposure to herbicides.  The examiner is notified that the Veteran is presumed to have been exposed to Agent Orange during his period of active military service in the Republic of Vietnam. 

(ii) If the Veteran's thyroid nodules are not found to be directly related to his period of active military service, the examiner should indicate whether they were caused by or permanently aggravated by the service-connected diabetes mellitus.  If it is determined that the Veteran's thyroid nodules were aggravated (i.e., permanently worsened) by the service connected diabetes mellitus, the examiner should identify the percentage of disability which is attributable to the aggravation, if possible.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for any opinion expressed should be provided.

6.  The RO/AMC must schedule the Veteran for an examination for a VA cardiovascular examination to evaluate the current severity of his service-connected hypertensive heart disease.  The following considerations will govern the examination:

a. The claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folders was made.  

b. In conjunction with the examination, the examiner must discuss all findings in terms of Diagnostic Code 7007.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 
A complete rationale for any opinion expressed should be provided.

7.  The RO/AMC must schedule the Veteran for an examination for a VA genitourinary examination to evaluate the current severity of his service-connected erectile dysfunction.  The following considerations will govern the examination:

a. The claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folders was made.  

b. In conjunction with the examination, the examiner to discuss all findings in terms of the Diagnostic Codes 7520-7522.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

A complete rationale for any opinion expressed should be provided.

8.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his service connection and initial evaluation claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  8 C.F.R. §§ 3.158, 3.655 (2010). In the event that the Veteran does not report for a scheduled aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

9.  Thereafter, the claims folders must be reviewed to ensure that all of the foregoing requested development has been completed and the service connection and initial claims readjudicated.  The RO/AMC's adjudication of the claims of entitlement to an initial rating in excess of 10 percent for hypertensive heart disease from May 26, 2005 to May 17, 2007 and 30 percent thereafter and entitlement to an initial compensable evaluation for erectile dysfunction should include consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999) are warranted. 

The RO/AMC should issue a supplemental statement of the case to the Veteran and his representative and provide them with an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


